Title: To George Washington from Jean-Baptiste, chevalier de Ternant, 30 May 1781
From: Ternant, Jean-Baptiste, chevalier de
To: Washington, George


                        
                            Sir
                            Philadelphia May the 30th 1781
                        
                        As I am flattered with the hopes of a speedy exchange, by the kind exertions of Count de Rochambeau &
                            Chevr de Barras, & wish most earnestly to return to activity immediately after, I shall beg your Excellency to
                            honor me with your orders about my future destination in the army—Col. Armand wrote me before he sailed for Europe, that
                            your Excellency intended I should be arranged to his legion: but I have not heard, since, what had been ultimately
                            determined about it—The Baron Steuben, before leaving Philadelphia—expressed also, his wish, to me, that I might continue
                            in the department of the Inspection & was to propose it to your Excellency—My Knowledge of the
                            Sother States, on the other hand, & certain readyness, in speaking & writing the
                            foreign languages, might perhaps under the present circumstances, of combined armies & fleets, render me of Some
                            further utility near your Excellency’s person; & this I can assure you, would be a most flattering thing to me—But
                            your Excellency knows best, from my past services, in what line I can be most usefull, & I shall always be
                            disposed & happy, to do whatever you may think proper to order. I am with the greatest respect &
                            attachment your Excellency’s most obedient & humble servant 
                        
                            Jn Ternant

                        
                    